         Case 1:16-cv-04135-PAE Document 358 Filed 04/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  AL HIRSCHFELD FOUNDATION,

                        Plaintiff,
                                                                    16 Civ. 4135 (PAE)
         -against-
                                                                         ORDER
  THE MARGO FEIDEN GALLERIES LTD. and
  MARGO FEIDEN,

                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       WHEREAS, on March 9, 2020, the parties in this action concluded negotiation of a

Settlement Agreement, inter alia, resolving plaintiff’s award of sanctions and the Margo Feiden

Galleries Ltd.’s (the “Gallery”)’s remaining counterclaim, see Dkt. 351;

       WHEREAS, on March 9, 2020, defendants Margo Feiden and the Gallery (collectively,

the “Galleries”) on the one hand, and plaintiff the Al Hirschfeld Foundation (the “Foundation”)

on the other hand, submitted respective proposed final judgments and orders, see id.;

       WHEREAS, the parties agreed to execute the Settlement Agreement following the

Court’s resolution of the issues presented in the differing submitted proposed judgments;

       WHEREAS, on March 17, 2020, the Court entered judgment in this matter, directing the

Clerk of Court to close the case and terminating the Action, see Dkts. 353–54;

       WHEREAS, because of the state of emergency declared in New York and issues relating

to the spread of the COVID-19 virus, defense counsel was unable to obtain Ms. Feiden’s

signature on the Settlement Agreement on behalf of the Galleries;

       WHEREAS, counsel to the Gallery received verbal authorization from Ms. Feiden to sign

the Settlement Agreement for the Galleries on her behalf as witnessed by a third party;
         Case 1:16-cv-04135-PAE Document 358 Filed 04/15/20 Page 2 of 2



       WHEREAS, attorney Siddartha Rao did in fact execute the Settlement Agreement on

behalf of the Galleries;

       IT IS HEREBY ORDERED, DECLARED, AND DECREED THAT:

       1.      Upon the declaration of Siddartha Rao, Esq., dated April 15, 2020, submitted to

the Court in camera, the Galleries’ motion to confirm the validity of the Settlement Agreement is

hereby granted;

       2.      Mr. Rao is directed to file his declaration under seal, with access only to the Court

and the Galleries;

       3.      Mr. Rao’s execution of the Settlement Agreement shall be binding, valid, and

enforceable as to the Galleries; and

       4.      The Court shall maintain jurisdiction over this action for the purposes of

enforcing this Order.

       SO ORDERED.
                                                               
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: April 15, 2020
       New York, New York




                                                 2
